United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2357
                        ___________________________

                                   Orlando Jones

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                                 Ian Wallace, et al.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                            Submitted: March 8, 2016
                              Filed: April 12, 2016
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

     Missouri inmate Orlando Jones brought a 42 U.S.C. § 1983 action alleging that
Southeast Correctional Center employees failed to protect him from a December 2012
attack by cellmate JE that inflicted serious bodily injuries. The district court1 granted
summary judgment in favor of all defendants. Jones appeals the dismissal of his
claims against four defendants, Donna Wigfall, Cheryl Thompson, Daron Hyte, and
Warden Ian Wallace. Viewing the facts in the light most favorable to Jones, the non-
moving party, we conclude that these defendants are entitled to qualified immunity
and therefore affirm. See Chambers v. Pennycook, 641 F.3d 898, 904 (8th Cir. 2011).

       A correctional official “violates the Eighth Amendment if he is deliberately
indifferent to the need to protect an inmate from a substantial risk of serious harm
from other inmates.” Jackson v. Everett, 140 F.3d 1149, 1151 (8th Cir. 1998). “A
failure-to-protect claim has an objective component, whether there was a substantial
risk of harm to the inmate, and a subjective component, whether the prison official
was deliberately indifferent to that risk.” Curry v. Crist, 226 F.3d 974, 977 (8th Cir.
2000). To be liable, “the official must both be aware of facts from which the
inference could be drawn that a substantial risk of serious harm exists, and he must
also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “[T]he
doctrine of qualified immunity requires an individualized analysis of each officer’s
alleged conduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015) (quotation
omitted).

       Jones and JE were cellmates for approximately two months before the
December 2012 attack. Jones testified that they had been cellmates once before, got
into a physical altercation in which Jones “got the best of” JE, and agreed to keep
quiet about the incident. Prior to the attack, Jones felt that he and JE were getting
along but “had a feeling” JE was going to do something to him. Sometime before the
attack, Jones submitted “kites” to Thompson and Wigfall that he needed “PC
[protective custody] away from [JE].” He received responses from Thompson and


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-
Hyte that his protective-custody needs “were being met.” He also spoke to Thompson
and Wigfall when they “made rounds.” He said to Thompson, “[C]an I get PC?
Please, I need it.” He said to Wigfall, “I flew you a kite. Did you get that I flew you
about PC away from [JE].” They told him that his protective-custody needs were
being met. After the attack, Jones told Warden Wallace, “I was asking for PC from
that man.” Wallace ignored him.

       Unlike the summary judgment record in Young v. Selk, 508 F.3d 868 (8th Cir.
2007), there is no evidence that Jones ever communicated to Thompson, Wigfall, or
Hyte a more specific threat or danger. An inmate’s complaints of “general fear for
his safety” do not establish that a defendant “acted with deliberate indifference by not
placing him in protective custody.” Robinson v. Cavanaugh, 20 F.3d 892, 895 (8th
Cir. 1994). Although Jones identified JE as an inmate from whom he wanted
protective custody, he did not put JE on his “enemy list,” and he did not provide
Thompson, Wigfall, or Hyte with other information or concerns sufficiently specific
to make that official aware that a substantial risk of serious harm existed. Nor is there
evidence that any defendant drew that inference. Rather, they cryptically responded
that Jones’s security needs were being met. “[T]hreats between inmates are common
and do not, under all circumstances, serve to impute actual knowledge of a substantial
risk of harm.” Prater v. Dahm, 89 F.3d 538, 541 (8th Cir. 1996). Likewise, there was
no evidence that Warden Wallace was aware of and disregarded a serious risk of
harm. Accordingly, these four defendants are entitled to qualified immunity from
Jones’s failure-to-protect damage claims.

      Jones’s additional contention that summary judgment should be reversed based
on the ineffective assistance of his counsel is without merit. See Taylor v. Dickel,
293 F.3d 427, 431 (8th Cir. 2002). The judgment of the district court is affirmed.
                        ______________________________




                                          -3-